Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 26-34 have been deleted.
Please note: claims 26-34 were non-elected claims without traverse in the response mailed 1/20/22.

Allowable Subject Matter
Claims 18-25 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is W/O 2004/022270). ‘270 discloses a tool system for turning machining, the tool system comprising: an interchangeable cutting insert (56); a tool body extending along a longitudinal axis and having a first end for connecting to a machine tool and a second end having an end face on which a seat for said interchangeable cutting insert is formed (figure 2); and said interchangeable cutting insert fastened to said seat in a fixed manner, wherein said interchangeable cutting 
Suffice it to say, the patent to ‘270 does not disclose the two usable cutting corners and cutting edge portion adjoining the cutting corners projecting in a radial direction with respect to the longitudinal axis and that the first cutting corner being different than the second cutting corner, as claimed in independent claim 18. Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of ‘270 and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        3/12/22